Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 1 of 6




                           UN ITED STATES DISTRICT CO UR T
                          SOUTHERN DISTRICT OF FLORIDA

                      CaseNo.               --' -
                                                x-z-z.<'3-MC/Ct
                                                              '16/
   U NITED STATE S O F AM ER IC A



   TH O M AS DA M ELS,

        D efendant.
                                       /

                                C RIM INA L C OV ER SH EET

        Didthismaderoriginatefrom amatterpendingin the CentralRegion oftheUnited States
        Attorney's Officepriorto August9,2013?               Y es            X    No

        Did thism atteroriginate from am atterpending in theN orthem Region oftheU nited States
        Attorney's Officepriorto August8,20147                 Y es        X     No


                                                  Respectfully subm itted,

                                                   ARIANA FAJARD O ORSHAN
                                                   UN ITED STATES ATTORN EY


                                           By'
                                             .
                                                   Elena Sm tlkler
                                                   A ssistantUnited StatesA ttorney
                                                   Fla.BarN o.91025
                                                   99 N ortheast4thStreet
                                                   M iam i,FL.33132-21ll
                                                   Tel:(305)961-9444
                                                   Elena.smukler@usdoj.gov
 Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 2 of 6

AO 91(Rev.08/09) CrirninalComplaint

                                  U NITED STATESD ISTRICT C OURT
                                                             forthe
                                                  Southern DistrictofFlorida

                United StatesofAmerica
                                                                                                '
                             V.
                                                                     c                           y   z zG -2c) Iile
                  THOM AS DANIELS,                                     asexo.2J-'                                         ;

                                                  CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,state thatthe following istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of                      Februaw 14,2020         in thccountyof             Miami-Dade         inthe
   Southern    Districtof                    Florida       ,thedefendantts)violated:
        CodeSection                                                    OffenseDescription
18U.S.C.j2119(1)                              Carjacking
18U.S.C.j922(g)(1)                            Possessi onofa Firearm andAmmuni tionbya Conviction Felon
18U.S.C.j924(c)(1)(A)(ii)and (iii)            BrandishingandDischarginga Firearm




       Thiscriminalcomplaintisbased on thesefacts'
                                                 .
Seeattached affidavit.




        W Continuedontheattachedsheet.


                                                                                     Complainant'
                                                                                                sâ'
                                                                                                  lk/ltl/l/rc
                                                                          Andres E.Rodrinuez,ATF TaskForce Officer
                                                                                       Printed nameand title

Sworn to beforem eand signed in my presence.


oate: t%% .2o g                       2/                                                                <(
                                                                                         Judge'ssignature

City and state'
              .                       Miami,Florida                     Chris M.McAliley,United States Magistrate Judge
                                                                                       Printednameand title
Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 3 of 6




                  A FFID AVIT IN SU PPO RT O F CRIM INA L CO M PLM N T

         YourAm ant,Andres E.Rodriguez,being duly sworn.deposesand states asfollow s:

                      INTRO DU CTION A ND AG EN T BA CK G RO U ND

                l am a Task Force O fficer for the Bureau of Alcohol,Tobacco, Fireat'm s and

   Explosives(*'
               ATF'')currently assignedtoATF MiamiFieldDivision,Group Two.lhavebeen
   a 1aw enforcem ent officer for over twenty years, and have been detached to ATF for

   approximatelythirteen (13)years.Aspartofmy duties,linvestigateviolentcrimes,including
   HobbsActRobberiesand otherviolationsoffederallaw. lhavereceived training on theproper

   ilw estigative techniques forthese violations.Ihave also conducted and assisted in fugitive and

   violentclim e investigations. lhave been a 1aw enforcem entofficerw ith the City ofH om estead

   Policeforovertwenty(20)years,andcurrentlyholdtherankofdetective.
          2.    1 respectfully subm itthatthere isprobable cause to believe that on Febnlary l4,
                                                                                            .




   2020,ThomasDaniels(CCDANIELS'')(l)did,with theintentto causedeath and seriousbodily
   harm ,take a motorvehicle thathad been transported,shipped,and received in interstate and

   foreign commerce,in violation ofTitle l8,United States Code,Section 211941),(2) did
   knowingly possessa firearm and ammunition in and affecting interstate commerce,knowing

   that he had previously been convicted of a crim e punishable by im prisonm ent for a term

   exceedingoneyear,in violationofTitle l8,UnitedStatesCode,Section 922(g)(l),and (3)did
   use and can'y afirearm during and in relation to a crime ofviolence,did knowingly possessa

   firearm in furtherance of a crim e of violence,and did brandish and dischr ge said firearm ,in

   violationofTitlel8,UnitedStatesCode,Sections924(c)(l)(A)(ii)and(iii).
                The statem entscontained in this affidavitare based on m y personalknow ledge as

   wellasinformation relayed to me by other1aw enforcem entofficersand witnessespresenton
Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 4 of 6




    scene.1have not included in this affidavit each and every factknown to m e. Rather,1have

    included only those factsthatlbelieve arenecessary to establish probable cause forthe issuance

    ofa crim inalcom plaintagainstDAN IELS forthe above-described crim inalviolations.

                                        PROBM LE CAUSE

             4.   On February l4,2020, at approxim ately 8:40 p.m .,a m ale, later identified as

    DANIELS,approached a20l0 HondaCivic(hereinahertttheVehicle''),whichwasparked in
    front of the Suprem e Tow N lA Auto Recovery lot, located at 139 SW 3rd Avenue in

    Hom estead, Florida. DAN IELS w as captured on video surveillance from the business

    attem pting to open the driver's side doorofthe V ehicle,
                                                            'how ever.the V ehicle waslocked.The

    rem ainderofthisincidentwas also capttlred on the business'svideo surveillance cam eras.

                  DAN IELS then walked away from the Vehicle,opened the gate to the business,

    and entered the business lot.DANIELS approached V ictim s O.R.and R .P..who are employees

    ofthebusiness,andbrandishedafireanu.DANIELS then shotVictim O.R.in theneck,causing

    O.R.to fall to the ground.DAN IELS w alked over to O .R.and pulled off his necklace and

    braceletand took hiscellularphone.

                  Victim R.P.,who was in fear forhis life,ran aw ay.DA NIELS ran afterR.P.and

    shot him twice.DAN IELS dem anded that R.P.give him evelything.R.P.com plied and gave

    DANIELS his carkeys.D AM ELS ran back to the frontofthe business,used the keys given to

    him by R.P.to enterthe Vehicle,and fled in the Vehicle.

                  H om estead Police responded to the scene and the V ictim s were transported to the

    hospital.DAN IELS,w ho is a thin black m ale with shortdreads,carlbe seen on the recording

    wearing ahooded sweaterwith white drawstringsand aCIU.S.Polo horse''brand symbolon the

    chest.
Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 5 of 6




           8.      On February l5,2020,atapproxim ately 9:00 a.m .,D AN IELS entered South D ade

    Jewelry alzd Gun Exchange located at 20848 South Dixie Highw ay in M iam i, Florida and

    pawned agoldnecklaceandbracelet,in exchangefor$1,500.DANIELSprovided identification
    to the paw n shop clerk,identifying him selfas ''Thom asD ANIELS.''Law enforcem entobtained

    video surveillancefrom thepawn shop.Ireviewed thevideo andtheindiùdualcaptured on the

    paw n shop video surveillance w ho identifies him self as DAN IELS m atches the description of

    DANIELS as seen in the surveillance video from February l4, 2020. Photographs of the
                                                                 .




    necklace and bracelet thatDAN IELS pawned w ere shown to V ictim O .R.,w ho identified the

    property asbelonging to him .

           9.      On Febrtzary l5p2020,V ictim R .P.w as show n a photographic line up including a

    photograph ofDAN IELS.V ictim R.P.pointed to thepicture ofD AN IELS,asw ellas to another

    photograph in the line up,and ultim ately stated thathe wasnotsure.

                   On Febl'ual'
                              y l6,2020,officers encountered D AN IELS in Hom estead,Florida.

    DAN IELS,a thin black m ale with short dreads,w as w earing a hooded sw eater w ith white

    drawstrings and a ''U.S.Polo horse''symbolon the chest---the snme clothing as he is seen

    w earing in the video from Febnzal'y l4,2020. A photograph of DAN IELS w as taken by law

    enforcem enton Febrtlal'y l6,2020.

                   On February l6,2020,a photographic line up w as show n to O .R.,which included

    the photograph ofD AN IELS taken on Febrtzary 16,2020.The tKU .S.Polo horse''sym bolwas

    rem oved.Victim O.R.identified DAN IELS asthe person who shothim and took hisV ehicle.

                   A crim inal records check indicated that DA NIELS has m ultiple prior felony

    convictions.
Case 1:20-mj-02253-CMM Document 1 Entered on FLSD Docket 02/20/2020 Page 6 of 6




          l3. The V ehicle taken by D AN IELS on Februal'y l4,2020 w as transported,shipped,

   and received in interstate and foreign com m erce.

                                          CO N CLU SION

          l4. Based upon the inform ation provided above,I respectfully subm it thatprobable

   causeexiststhatTHOMASDANIELS(l)did,withtheintenttocausedeathandseriousbodily
   harm,take a m otor vehicle thathad been transported,shipped,and received in interstate and

   foreign commerce,in violation ofTitle l8,United States Code,Section 211941),(2) did
   knowingly possess a fireann and ammunition in and affecting interstate commerce,knowing

   that he had previously been convicted of a crim e punishable by im prisonm ent for a term

   exceeding oneyear,in violationofTitle l8,UnitedStatesCode,Section 922(g)(l),and(3)did
   use and cany a firearm during and in relation to a crim e of violence,did knowingly possess a

   firearm in flm herance of a crim e of violence,and did brandish and discharge said fireann,in

   violationofTitlel8,UnitedStatesCode,Sections924(c)(l)(A)(ii)and(iii).
          FU RTHER Y OU R AFFIAN T SAYETH NA U GH T.


                                       Respectfully subm i ed,
                                                            .e.*




                                       Task ForceOfficerAndre's . Rodriguez
                                       Bureau ofA lcohol,Tobacco,Fireannsand Explosives

  Subscribed and sworn beforem e
  this.
      0    dayofJanuary2020.
              .   '/W R        -/
       OR ABLE CH RIS M .M CALI EY
  UN ITED STATES M AG ISTRATE JUDGE




                                                  4
